In a representative action, brought by a stockholder in the right of each of three corporate defendants, to compel the individual defendants, officers and directors thereof, to account for profit allegedly made by them as a result of their wrongdoing as such, and for other relief, order denying motion of the individual defendants to preclude respondents from offering on the trial of this action any evidence on the matters enumerated in the appellants’ notice of motion, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.